NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 10a0003n.06

                                           No. 09-1124

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


In re: BIG BUCK BREWERY &              )
       STEAKHOUSE, INCORPORATED,       )                                         FILED
                                       )
                                                                              Jan 04, 2010
      Debtor.                          )
                                                                        LEONARD GREEN, Clerk
                                       )
______________________________________ )
                                       )
                                       )
MICHAEL G. EYDE; EYDE BROTHERS         )             ON APPEAL FROM THE UNITED
DEVELOPMENT COMPANY, LLC; and          )             STATES DISTRICT COURT FOR THE
LAND ONE, LLC,                         )             EASTERN DISTRICT OF MICHIGAN
                                       )
      Appellants,                      )
                                       )             OPINION
v.                                     )
                                       )
BIG BUCK BREWERY & STEAKHOUSE, )
INCORPORATED,                          )
                                       )
      Appellee.                        )
                                       )
______________________________________ )

       Before: SUHRHEINRICH, COLE, and GILMAN, Circuit Judges.

       RONALD LEE GILMAN, Circuit Judge. In this adversary proceeding filed in bankruptcy

court, the debtor, Big Buck Brewery & Steakhouse, Inc. (Big Buck), sought declaratory relief against

Michael G. Eyde; Eyde Brothers Development Company, LLC; and Land One, LLC (collectively,

Eyde). Big Buck requested a declaration that it had met its obligations to return the premises leased

from Eyde under the conditions set forth in the Settlement Agreement between the parties. Eyde

counterclaimed for breach of contract, breach of implied contract, and waste. After a six-day trial,
the bankruptcy court found in favor of Eyde concerning one of its breach-of-contract counterclaims,

granting judgment in the amount of $13,640.00. Regarding Eyde’s claim that Big Buck was liable

for the remediation of black mold found on the premises upon Big Buck’s move out, however, the

court found in favor of Big Buck. The district court affirmed the bankruptcy court’s decision. Eyde

now appeals, arguing that the lower courts failed to follow Michigan law on contract interpretation

and misconstrued the provision of the Settlement Agreement that required Big Buck to “leave the

Premises in a safe condition.”

        After carefully considering the record on appeal, the briefs of the parties, and the applicable

law, we conclude that “the facts and legal arguments are adequately presented in the briefs and

record, and the decisional process would not be significantly aided by oral argument.” See Fed. R.

App. P. 34(a)(2)(C). We agree with the district court’s judgment affirming the decision of the

bankruptcy court. Because the reasoning that supports the judgment for Big Buck on the appealed

issue has been clearly articulated by the district court in its opinion, the issuance of a detailed written

opinion by us would be unduly duplicative. The judgment rendered by the Honorable George Caram

Steeh of the United States District Court for the Eastern District of Michigan is therefore affirmed

on the basis of the reasoning detailed in his Opinion dated January 8, 2009.




                                                   -2-